UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2008



CHARLES S. BRILES,

                                            Plaintiff - Appellant,

          versus

SANDY HENDERSON BRILES SURRATT; WACHOVIA BANK
AND TRUST COMPANY, N.A.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro.    James A. Beaty, Jr.,
District Judge. (CA-95-624-2)


Submitted:   September 17, 1996        Decided:     November 15, 1996


Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Charles S. Briles, Appellant Pro Se.     Mark Forester Griffin,
Greensboro, North Carolina; Ellen M. Gregg, WOMBLE, CARLYLE,
SANDRIDGE & RICE, Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

Defendants' motions to dismiss for lack of jurisdiction. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Briles v. Surratt, No. CA-95-624-2 (M.D.N.C. June
18, 1996). Appellant's motions for general relief, including his

requests to present additional points and to present argument

against Appellee Surratt's brief, are denied. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2